      Case: 1:20-cv-02442 Document #: 1 Filed: 04/21/20 Page 1 of 7 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PATRICK LAMONT SAWYER,                        )
individually and on behalf of all other       )
plaintiffs similarly situated,                )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )       Case No.:
                                              )
OSL RETAIL SERVICES CORP.                     )
                                              )
                                              )
               Defendant.                     )

                     CLASS AND COLLECTIVE ACTION COMPLAINT

       NOW COMES Plaintiff Patrick Lamont Sawyer (“Plaintiff”), individually and on behalf

of all other plaintiffs similarly situated, by and through counsel, and for Plaintiff’s Class and

Collective Action Complaint against OSL Retail Services Corp. (“Defendant”) states as follows:

                                       Nature of the Action

       1.      This civil action is brought by the above-named plaintiff who brings this class and

 collective action claim for overtime wages under the Fair Labor Standards Act, 29 U.S.C. § 201

 et seq. (“FLSA”) pursuant to 29 U.S.C. § 216(b) and under the Illinois Minimum Wage Law

 (“IMWL”), 820 ILCS § 105/1 et seq pursuant to Fed. R. Civ. Pro 23.

                                              Parties

       2.      Plaintiff worked for Defendant in the state of Illinois and was stationed in a

 Walmart store located in this Judicial District to assist in the Defendant’s marking of cellular-

 related products.

       3.      Defendant sells cellular telephone-related products throughout the United States

 and Canada. It operates on behalf of Walmart, Lowes, Huawei, Mastercard, DirectTV, and other


                                                  1
          Case: 1:20-cv-02442 Document #: 1 Filed: 04/21/20 Page 2 of 7 PageID #:2




    well-known companies. It has approximately 5,000 salespeople that act on its behalf. Defendant

    claims on its Internet site that “in more than 3,000 Walmart stores, customers can find the expert

    help they need on everything from upgrading phones to activating new lines of service,

    compliments of OSL’s tech warriors.”1

           4.     Defendant is an enterprise engaged in commerce or in the production of goods for

    commerce within the meaning of Section 203(s)(1)(A) of the FLSA.

           5.       During the last three years, Defendant’s annual gross volume of sales made or

    business done has exceeded $500,000, exclusive of excise tax.

           6.       Defendant is the Plaintiff’s “employer” as that term is defined by the FLSA. 29

    U.S.C. § 203(d).

           7.       Defendant is the Plaintiff’s “employer” as defined by the IMWL. 820 ILCS

    105/3(c)

           8.       Plaintiff was Defendant’s “employee” as that term is defined by the FLSA. 29

    U.S.C. §203(e)(1)

           9.       Plaintiff was Defendant’s “employee” as that term is defined by the IMWL. 820

    ILCS 105/3(d)

                                             Jurisdiction and Venue

           10.      Subject matter jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and

    by 29 U.S.C. § 216(b).

           11.      Venue is proper in this Judicial District as all of the events arising out of this case

    arose in this Judicial District.




1
    https://oslrs.com/wireless/walmart-has-added-600-wireless-experts-in-stores/

                                                           2
     Case: 1:20-cv-02442 Document #: 1 Filed: 04/21/20 Page 3 of 7 PageID #:3




                                      Factual Allegations

      12.     Plaintiff worked for Defendant within the past three years.

      13.     Defendant did not pay Plaintiff and similarly situated employees proper overtime

wages of one and one-half time their regular rate of pay for all hours worked above forty hours

in a work week.

      14.     By way of example, Defendant did not pay Plaintiff one and one-half times

Plaintiff’s regular rate of pay for all hours worked in excess of forty in an individual work week

for the pay periods of: (a) 9/26/19 – 10/12/19 and (b) 11/24/19 – 12/7/19. While certain overtime

compensation was paid, the Defendant failed to pay for all hours worked over forty in a work

week at one and one-half times the regular rate of pay.

      15.     Plaintiff performed job responsibilities for Defendant in the State of Illinois.

      16.     Other similarly situated employees have been employed by the Defendant and have

not been paid the required overtime wages at one and one-half times their regular rate of pay.

      17.     The named Plaintiff, and similarly situated employees, were not exempt from the

overtime provisions of the FLSA.

                  CLASS AND COLLECTIVE ACTION ALLEGATIONS

      18.     Plaintiff seeks to maintain this suit as a Collective pursuant to 29 U.S.C. §216(b)

and as a Class pursuant to Fed. R. Civ. Pro. 23 on behalf of herself and all other non-exempt

employees who were not fully compensated for overtime hours worked.

      19.     Plaintiff and other similarly situated current and former employees in the asserted

class regularly worked over 40 hours per week but were not fully paid their overtime hours at one

and one-half times their regular rate of pay.



                                                3
      Case: 1:20-cv-02442 Document #: 1 Filed: 04/21/20 Page 4 of 7 PageID #:4




      20.     Plaintiff and asserted members of the Collective and Class are similarly situated

because, inter alia, they all were not paid the required overtime rate of one and one-half times

their regular rate of pay for all work in excess of 40 hours per week and had such rights

undermined and neglected by Defendant’s unlawful practices and policies

      21.     Defendant has encouraged, permitted, and required the Class and Collective to

work without required overtime compensation of one and one-half times the regular rate of pay.

      22.     Defendant has known that Plaintiff and other members of the Class and Collective

have been deprived of required overtime compensation. Nonetheless, Defendant has operated

under a scheme to deny the Plaintiff and the Class and Collective the required compensation of

one and one-half time their regular rate of pay for work in excess of 40 hours.

      23.     There are estimated to be hundreds of other current and former employees within

the asserted class for this action during the material time who are similarly situated to Plaintiff.

With such numbers of similar claims for unpaid compensation, a class action is superior

procedure for adjudicating such claims. Plaintiff requests that the Court authorize and supervise

notice to the members of the asserted classes so that all claims may be resolved efficiently in a

single proceeding.

      24.     The records, if any, should be in the custody or control of Defendant concerning

the members of the asserted class, the number of hours actually worked by Plaintiff and all other

similarly situated employees, and the compensation actually paid, or not paid, to such employees.

      25.     Plaintiff will fairly and adequately protect the interests of each proposed class

member and has retained counsel that is experienced in class actions and employment litigation.

Plaintiff has no interest that is contrary to, or in conflict with, members of the class.




                                                  4
       Case: 1:20-cv-02442 Document #: 1 Filed: 04/21/20 Page 5 of 7 PageID #:5




                       COUNT I - FAIR LABOR STANDARDS ACT
                         (Plaintiff Individually and on Behalf of All
                  Similarly Situated Employees Pursuant to 29 U.S.C. §216)

       26.     The Plaintiff re-alleges and incorporates by reference paragraphs 1-25.

       27.     Under the FLSA, Plaintiff and the Collective were entitled to be paid at the overtime

 rate by Defendant for each hour worked in excess of 40 hours each work week at one and one-

 half times their regular rate of pay.

       28.     The proper overtime rate is computed by multiplying 1.5 times an employee’s

 regular hourly rate.

       29.     Defendant failed to compensate the Collective at the proper overtime rate for all the

 work they performed in excess of 40 hours per week in violation of the FLSA.

       30.     Upon information and belief, Defendant’s practices were not based upon

 Defendant’s review of any policy or publication of the United States Department of Labor and

 therefore was willful and deliberate.

       31.     Due to Defendant’s violations of the FLSA, the FLSA Class is entitled to recover

 from Defendant their unpaid compensation, liquidated damages, reasonable attorney’s fees, and

 the costs of this action, pursuant to 29 U.S.C.§216(b).

       WHEREFORE, the Plaintiff requests the following relief, individually and on behalf of

similarly situated employees:

       A.      A declaratory judgement that Defendant violated the overtime wage provision of

               the FLSA as to the Plaintiff and similarly situated employees;

       B.      A declaratory judgment that Defendant’s violations of the FLSA was willful;

       B.      Unpaid overtime compensation;

       B.      An additional amount equal as liquidated damages;

       C.      Prejudgment interest;

                                                 5
      Case: 1:20-cv-02442 Document #: 1 Filed: 04/21/20 Page 6 of 7 PageID #:6




       D.      Reasonable attorneys’ fees, and costs and disbursements of this action, pursuant to

               29 U.S.C. § 216(b); and

       E.      Such other and further relief as this Court deems appropriate and just.

                     COUNT II - ILLINOIS MINIMUM WAGE LAW
                         (Plaintiff Individually and on Behalf of All
               Similarly Situated Employees Pursuant to Fed. R. Civ. Pro 23)

       32.     Plaintiff hereby alleges and incorporates Paragraph 1 through 31 of this Complaint,

as is fully set forth herein.


       33.     This count arises from Defendant’s violation of the overtime compensation

provisions of the IMWL, 820 ILCS § 105/1 et seq.


       34.     Under the IMWL, Defendant was and remains obligated to compensate Plaintiff,

and similarly situated employees, for all hours worked in excess of 40 hours in any individual

work week. Overtime compensation must be paid at a rate of not less than one and one-half times

the regular rate of pay.


       35.     Plaintiff was regularly permitted, encouraged and/or required to work in excess of

40 hours per week but was not compensated at the required one and one-half times her regular

rate for such overtime work.


       36.     By failing to pay overtime compensation due to Plaintiff, Defendants willfully,

knowingly and/or recklessly violated the IMWL which requires overtime compensation of one

and one-half times the regular rate to be paid.


       37.     As a result of Defendant’s policy and practice of withholding overtime

compensation, Plaintiff and similarly situated employees have been damaged in that they have

not received wages due to them pursuant to the IMWL.

                                                  6
      Case: 1:20-cv-02442 Document #: 1 Filed: 04/21/20 Page 7 of 7 PageID #:7




       WHEREFORE, Plaintiff requests the following relief individually and on behalf of

similarly situated employees:

       A.      A Declaratory Judgement that Defendant violated the minimum wage provisions of

               the IMWL as to the Plaintiff and similarly situated employees;

       B.      A declaratory judgement that Defendant’s violations of the IMWL were willful;

       C.      Unpaid overtime compensation;

       D.      A judgment of punitive damages, including statutory interest of 2% per month, as

               provided by IMWL;

       E.      A judgement of reasonable attorney’s fees and costs incurred in filing this action;

               and

       F.      Such other and further relief as this Court deems appropriate and just.

                                DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all questions of fact raised by this Complaint, including

FLSA claims.


Dated: April 20, 2020                                Respectfully Submitted,

                                                     By: /s/ David Fish
                                                     One of the Attorneys for the Plaintiff
David J. Fish
John Kunze
THE FISH LAW FIRM P.C.
200 E 5th Ave Suite 123
Naperville, IL 60563
(630)355-7590
(fax) (630)778-0400
docketing@fishlawfirm.com




                                                 7
